Case 8-19-76260-ast   Doc 452-3    Filed 02/18/20   Entered 02/18/20 19:41:23




                                  EXHIBIT 3

                           Proposed DIP Terms
             Case 8-19-76260-ast        Doc 452-3       Filed 02/18/20      Entered 02/18/20 19:41:23



Jeffrey Chubak

From:                             Schuyler G. Carroll <scarroll@loeb.com>
Sent:                             Wednesday, December 4, 2019 2:12 PM
To:                               Angelich, George; 'Toof, Jackson'; Blass, Michael; Renert, Jordana; Jeffrey Chubak;
                                  Christine H. Black - Office of the United States Trustee (christine.h.black@usdoj.gov);
                                  Avery Samet; Jonathan Bodner; Harry Gutfleish; Freismuth, Megan (USANYE); Daniel B.
                                  Besikof; Tinkham, Paige B.; Kenneth M. Lewis (klewis@wtplaw.com); Zucker, Evan; Mayo,
                                  David; Peter Beardsley; Ottaviano, Kenneth J.; mwyse@wyseadvisorsllc.com; Bill Lenhart
Subject:                          TCA DIP Term Sheet
Attachments:                      CS.ABS01.OR.CM.2019.09.24.V.6.0 Absolut DIP Term Sheet4.docx


Attached is a Term Sheet to provide DIP financing from TCA Special Situations Credit Strategies ICAV. This would provide
funding to pay off CapFi in full and provide the Debtors with additional liquidity. The DIP from ABS Funding would
remain in place, but TCA would be first priority – i.e. essentially taking the same priority as CapFi.

The Debtors have approved this financing and believe it is appropriate and in the best interests of creditors and the
estate to move forward promptly to obtain court approval, but before doing so wanted to reach out to see if you have
any overall concerns.

We understand that you may have many issues with particular provisions of this term sheet and are not asking you to
provide us a detailed response, but please let us know as soon as possible if you have any general objection to the
Debtors moving forward with this financing, subject to a full reservation of rights by all parties to object.

Thank you.


Schuyler G. Carroll
Partner



345 Park Avenue | New York, NY 10154
Direct Dial: 212.407.4820 | Fax: 212.202.5431 | E-mail: scarroll@loeb.com
Los Angeles | New York | Chicago | Nashville | Washington, DC | San Francisco | Beijing | Hong
Kong | www.loeb.com



Schuyler G. Carroll
Partner


1909-2019 | CELEBRATING OUR 110TH ANNIVERSARY

345 Park Avenue | New York, NY 10154
Direct Dial: 212.407.4820 | Fax: 212.202.5431 | E-mail: scarroll@loeb.com
Los Angeles | New York | Chicago | Nashville | Washington, DC | San Francisco | Beijing |
Hong Kong | www.loeb.com


                                                            1
    Case 8-19-76260-ast    Doc 452-3       Filed 02/18/20       Entered 02/18/20 19:41:23




                      Absolut Facilities Management, LLC
                      TERM SHEET FOR PRIMING POST-PETITION
                         DEBTOR-IN-POSSESSION FINANCING

THIS TERM SHEET SETS FORTH THE TERMS OF A DIP FINANCING TRANSACTION AND IS
SUBJECT TO SUCH OTHER TERMS AND CONDITIONS AS MAY BE AGREED TO BY THE
LENDER AND THE DEBTOR AND AS APPROVED BY THE BANKRUPTCY COURT.



Lender:                   TCA Special Situations Credit Strategies ICAV (the “Lender”).

Borrower:                 Absolut Facilities Management, LLC (the “Borrower” or “Debtor”),
                          including as a debtor-in-possession under chapter 11 of title 11 of the
                          United States Code (the “Bankruptcy Code”).

Guarantors:               Any and all subsidiaries or affiliate entities of the Borrower.

Petition Date:            September 11, 2019 which is the date the Borrower filed a voluntary
                          petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter
                          11 Case”) in the U.S. Bankruptcy Court for the Eastern District of New
                          York under Case No.19-45422 (the “Bankruptcy Court”).

DIP Facility:             Lender commits to lend at least $8,000,000, subject to underwriting
                          approvals, to Borrower under a post-petition multiple draw, non-revolving
                          term loan facility (the “DIP Facility” and all loans thereunder, the “DIP
                          Loans”), on the terms and conditions set forth or referred to herein. The
                          DIP Facility will be available as follows:

                          a) First, upon entry of an order by the Bankruptcy Court, in form and
                             substance acceptable to the Lender in its sole and absolute discretion,
                             approving the DIP Facility on an interim basis (such order, the
                             “Interim Order”), and subject to compliance with the terms,
                             conditions and covenants set forth in this Term Sheet and the DIP
                             Documentation (as defined below), a portion of the DIP Facility, in an
                             amount equal up to $5.8M or such other amount as may be approved
                             by the Bankruptcy Court and approved by the Lender, shall be
                             available for disbursement in a single draw to the Borrower (the
                             “Initial Availability”); and

                          b) Second, upon entry of an order by the Bankruptcy Court, in form and
                             substance acceptable to the Lender in its sole and absolute discretion,
                             approving the DIP Facility on a final basis (such order, the “Final
                             Order”), the remaining amount of the DIP Facility (after the
                             disbursement of the Initial Availability) shall be available for
                             disbursement to the Borrower as set forth herein (the “Final
                             Availability”).

Interest:                 3-Month LIBOR, with a floor of 3%, plus Thirteen (13%) per annum,
                          payable every 30 days. LIBOR bench will reset every three (3) months.
                          Reference Addendum A for interest payment based on the estimated daily
                          rate.
{1400/000/00398181}                                                                               1
    Case 8-19-76260-ast    Doc 452-3       Filed 02/18/20       Entered 02/18/20 19:41:23




Maturity Date:             The maturity date of the DIP Facility will be the earlier of (i) 18 months
                           following the entry of the Interim Order, (ii) the effective date of the
                           Borrower’s plan of reorganization, or (iii) the date of occurrence of any
                           Event of Default (as defined below) (the “Maturity Date”), on which
                           Maturity Date all DIP Obligations shall be repaid, in full and in immediate
                           available funds.

Use of Proceeds:           The proceeds of the Initial Availability shall be used solely to pay the
                           outstanding balance of the Capital Financial Group Facility. The proceeds
                           of the Final Availability shall be used solely to pay only those costs and
                           expenses set forth in the Budget attached hereto, and any fees required to
                           be paid under 28 U.S.C. §1930.

Existing
Indebtedness and Liens:    As of the Petition Date, the _______________See attached schedule

Surcharge
Rights:                     No party shall have the right to recover from the Collateral (defined
                           below) securing the DIP Obligations (defined below) under Section 506©
                           of the Bankruptcy Code or otherwise under applicable law.

Collateral and Priority:   All obligations of the Debtor to the Lender under the DIP Facility or the
                           DIP Documentation (the “DIP Obligations”) at all times shall be:

                           a) pursuant to section 364(c)(1) of the Bankruptcy Code, authorized and
                              allowed as superpriority administrative expense claims in the Chapter
                              11 Case with priority in the Chapter 11 Case under sections 364(c)(1),
                              503(b) and 507(b) of the Bankruptcy Code and otherwise over all
                              administrative expense claims and unsecured claims against the
                              Debtor and its estate, now existing or hereafter arising, of any kind or
                              nature whatsoever including, without limitation, administrative
                              expenses of the kinds specified in, arising, or ordered pursuant to
                              sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a),
                              507(b), 546(c), 546(d), 726(b), 1113 and 1114 of the Bankruptcy
                              Code;

                           b) pursuant to section 364(c)(2) of the Bankruptcy Code and solely to the
                              extent the Collateral (as defined below) is not otherwise subject to
                              valid, perfected and non-avoidable liens securing allowed claims
                              existing as of the Petition Date, secured by a perfected first-priority
                              lien on all currently-owned or hereafter acquired assets and property,
                              including without limitation, personal property, all pre-petition claims
                              and causes of action (including without limitation any lender liability
                              claims or similar claims or causes of actions), and any proceeds
                              thereof (collectively, the “Collateral”), provided however, that the
                              Collateral shall not include any claims or causes of action available
                              under Chapter 5 of the Bankruptcy Code or similar non-bankruptcy
                              law; and

                           c) pursuant to section 364(c)(3) of the Bankruptcy Code, secured by a
                              perfected lien on all Collateral, subject only to valid, perfected and
                              non-avoidable liens, in existence as of the Petition Date.


{1400/000/00398181}                                                                                 2
    Case 8-19-76260-ast         Doc 452-3      Filed 02/18/20       Entered 02/18/20 19:41:23




                               The Debtor hereby grants the above liens and security interests to the
                               Lender to secure its prompt payment and performance of all DIP
                               Obligations and DIP Loans. Perfection of Lender’s interest in the
                               Collateral shall be evidenced by the Interim Order and Final Order, as
                               applicable, and no further filings or recordings shall be required to
                               evidence this interest.

Conditions to Closing:         1. The Initial Availability will be subject to satisfaction by the Borrower
                               or waiver by Lender, in each case in the sole judgment of Lender, of each
                               of the following conditions precedent (collectively, the “Interim
                               Availability Conditions”):

                               a) All corporate and judicial proceedings in connection with the DIP
                                  Documentation and the transactions contemplated thereby are
                                  reasonably satisfactory to Lender; and

                               b) Entry of the Interim Order within 15 days of the filing of the Motion
                                  to approve the DIP Loan.

                               2. The Final Availability will be subject to satisfaction by the Borrower
                               or waiver by Lender, in each case in the sole judgment of Lender, of each
                               of the following conditions precedent (collectively, the “Final
                               Availability Conditions”):

                               a) Entry of the Final Order within 20 days of the Interim Order; and

                               b) No Event of Default shall have occurred under the DIP Facility or DIP
                                  Documentation.

Repayment:                     All accrued DIP Obligations and DIP Loans shall: (i) be repaid by the
                               Borrower on the Maturity Date, or (ii) at the Lender’s option, the Lender
                               shall have the absolute right to have the DIP Obligations and DIP Loans
                               be converted to equity in the reorganized Debtor on the effective date of
                               any plan confirmed by the Bankruptcy Court (the “Effective Date”) in the
                               amount of amount of mutually agreement upon, unless an Event of Default
                               occurs in which case the Lender may act in accordance with the provisions
                               below. Refernce Addendum A for a detailed amortization schedule.

Lender’s Fees and Expenses: The Lender shall be entitled to the reimbursement of its reasonable out-of-
                            pocket expenses, including, due diligence fees, attorney’s fees, reporting
                            and analysis fees, incurred by Lender in connection with the DIP Loans,
                            including drafting of the DIP Documentation, which expenses will
                            constitute DIP Obligations, but will not reduce the amount that Lender has
                            committed to lend under the DIP Facility section above. Upon the closing
                            date, the Borrower shall remit to Lender a payment for all such actual
                            reasonable out-of-pocket expenses, including, due diligence fees,
                            attorney’s fees, reporting and analysis fees, incurred by Lender in
                            connection with the DIP Loans, including drafting of the DIP
                            Documentation, up through the closing date. Reference Addendum B for
                            an anticipated budget for Lender’s Fees and Expenses.




{1400/000/00398181}                                                                                     3
    Case 8-19-76260-ast     Doc 452-3        Filed 02/18/20       Entered 02/18/20 19:41:23




Documentation:              Unless otherwise required by the Bankruptcy Court, this Term Sheet, the
                            Interim Order and Final Order shall constitute the credit documents
                            providing for the DIP Facility (the “DIP Documentation”).

Events of Default:          The following shall each be an event of default (each, an “Event of
                            Default”): unless waived by Lender in its sole discretion: (i) the violation
                            of or failure by the Debtor to perform, in any respect, any of the terms,
                            provisions, conditions, covenants, or obligations under the Interim Order
                            or the Final Order (including the Budget); (ii) a trustee or examiner is
                            appointed in the Chapter 11 Case; (iii) the Chapter 11 Case is dismissed
                            or converted to chapter 7, (iv) the Final Order in form and content
                            acceptable to Lender is not entered on or before 20 days after the date of
                            the Interim Order; (v) the Bankruptcy Court enters an order granting relief
                            from or modifying the automatic stay under Section 362 of the Bankruptcy
                            Code, including to permit foreclosure on any of the Collateral; (vi) the
                            obtaining of credit or the incurring of indebtedness that is secured by a
                            security interest, mortgage or other lien on all or any portion of the
                            Collateral which is equal or senior to any security interest, mortgage or
                            other lien of the Lender, or entitled to priority administrative status which
                            is equal or senior to that granted to the Lender herein; (vii) the entry of an
                            order by the Bankruptcy Court vacating, amending, supplementing or
                            otherwise modifying the Interim Order or the Final Order without the
                            written consent of the Lender; (viii) the termination of the Debtor’s
                            exclusivity under Section 1121 of the Bankruptcy Code; or (ix) the Debtor
                            files a plan of reorganization with the Bankruptcy Court that is inconsistent
                            with this Term Sheet or the DIP Documentation, (x) a change of control.

Governing Law and
Jurisdiction:               The Borrower will submit to the exclusive jurisdiction and venue of the
                            Bankruptcy Court, and shall waive any right to trial by jury. The laws of
                            the State of Florida shall govern the DIP Documentation.

Board Observation Rights:   The Borrower will provide unlimited access to the management / advisory
                            team or “acting” leadership individual/group for “board observation”. The
                            Lender will appoint one individual as their representative in this role.




{1400/000/00398181}                                                                                     4
    Case 8-19-76260-ast      Doc 452-3        Filed 02/18/20       Entered 02/18/20 19:41:23




Inconsistencies:             To the extent that any provision in this Term Sheet is inconsistent with any
                             of the terms or provisions set forth in the Interim Order or Final Order, the
                             terms and provisions of the Interim Order or Final Order, as applicable,
                             shall govern and control. Agreed to and Accepted on
                             ________________, 2019 by:




Absolut Facilities Management, LLC

By:____________________________________
Name:__________________________________
Its:_____________________________________


TCA Special Situations Credit Strategies ICAV

By:____________________________________
Name:__________________________________
Its:_____________________________________




{1400/000/00398181}                                                                                     5
    Case 8-19-76260-ast           Doc 452-3               Filed 02/18/20        Entered 02/18/20 19:41:23




                                                     Addendum A:

Proposed Amortization Schedule:

                 Beginning Principal               Interest                                Monthly Total
    Month                                                            Principal Repayment
                      Balance                      Payment                                  Payment
      0                 8,000,000.00                         -                        -
      1                 8,000,000.00                105,205.48                        -       105,205.48
      2                 8,000,000.00                108,712.33                        -       108,712.33
      3                 8,000,000.00                108,712.33                        -       108,712.33
      4                 8,000,000.00                101,698.63                        -       101,698.63
      5                 8,000,000.00                105,205.48                        -       105,205.48
      6                 8,000,000.00                108,712.33                        -       108,712.33
      7                 8,000,000.00                108,712.33                        -       108,712.33
      8                 8,000,000.00                105,205.48                        -       105,205.48
      9                 8,000,000.00                108,712.33                        -       108,712.33
      10                8,000,000.00                108,712.33                        -       108,712.33
      11                8,000,000.00                105,205.48                        -       105,205.48
      12                8,000,000.00                108,712.33                        -       108,712.33
      13                8,000,000.00                105,205.48                        -       105,205.48
      14                8,000,000.00                108,712.33                        -       108,712.33
      15                8,000,000.00                108,712.33                        -       108,712.33
      16                8,000,000.00                 98,191.78                        -        98,191.78
      17                8,000,000.00                108,712.33                        -       108,712.33
      18                8,000,000.00                105,205.48             8,000,000.00     8,105,205.48

                                                     Addendum B:

                                       Lender's Fees and Expenses
                                                    Due Diligence Fee $ 20,000
                                     Business Analysis & Negotiation     25,000
                                      Weekly Monitoring (74 weeks)       37,000
                                             4- Field Audits/site visits 10,000
                               Qaulity of Earnings Report (estimated)    50,000
                                                           Projected* $ 142,000
                        *Additional legal fees charged as incurred




{1400/000/00398181}                                                                                         6
